DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-21 - are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen (9,051,775) in view of Wang (8,202,587) and Catalano (5,061,531).
1.	Kristensen, Fig. 6a, teaches a pane module configured to be installed on a window frame and comprising a pane element and a border element,
wherein the pane element includes at least two sheet elements 11 and 12, separated by one or more spacer members 13,
wherein the pane element is a vacuum insulated glass unit with an evacuated cavity, col. 10, lines 1-3,
wherein the pane element has an exterior side intended to face the exterior of a building in a mounted state, an interior side intended to face the interior of a building in a mounted state, and outer sides extending between the exterior side and the interior side and delimiting a pane area, Fig. 6a
wherein the border element surrounds the pane element, extending along at least some of its outer sides, Fig. 6a, and
wherein the border element is made by moulding and is attached to the pane element during the moulding process, col. 7, lines 8-10,
wherein a thermal insulating element 44 is encased in the border element and extends along at least some of the outer sides of the pane element (sealing strip 44 is an “insulating” element as broadly recited at least because it provides some degree of insulation to pane 11), and 
wherein the insulating element is arranged to cover a part of the exterior side of the pane element and extends to a distance d from the outer side, said distance d being so that the insulating element at least covers the spacer member when seen perpendicular to the interior and/or exterior side of the pane element (as seen in Fig. 6a, sealing strip 44 at least partially covers the spacer).
Kristensen does not expressly teach the pane element comprising an array of pillars between the sheet elements. Wang, Figs. 11-14, teaches a pane element comprising an array of pillars 5 between sheet elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen to comprise an array of pillars between the sheet elements for pane module strength upon application of the vacuum. 
Finally, Kristensen does not expressly teach that distance d is “equal to a greater than” a width of said first spacer member so that the thermal insulating element at least covers the first spacer member when seen perpendicular to the interior and/or exterior side of the pane element. Catalano, Fig. 3A and col. 3, lines 22-27, teaches such distance d is equal to a greater than a width of a spacer 17 so a thermal insulating element 21 at least covers the spacer when seen perpendicular to the interior and/or exterior side of the pane element (“A thermoplastic frame 21 of polyurethane or other material is molded about the edge of each glass plate 15a, 15b to completely cover the edge of each plate and to cover the periphery of the glass unit assembly including each separator strip 17”, Fig. 3A, col. 3, lines 22-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen distance d to be equal to a greater than a width of the first spacer member so a “more complete thermal break is created”, col. 2, lines 25-28. 
The limitation, “made by moulding” is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same (a border element attached to a panel element). Examiner remarks that, in this case, Kristensen does also teach the process  
2.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element is in direct contact with the pane element as shown in Fig. 6a.
3.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 2, Kristensen further teaching the thermal insulating element extends along all outer sides of the pane element.
4.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 3, Kristensen further teaching the thermal insulating element includes separate thermal insulating members, arranged with one thermal insulating member at each side of the pane element because each of the four sealing strip segments can be considered separate in themselves. 
5.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 4, Kristensen further teaching the thermal insulating members are arranged at a distance from each other when seen in parallel to the exterior side of the pane, but the distance is not expressly taught as being at least 2 mm and no flow passage is expressly taught. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen for the distance to be at least 2mm for at least a minimum amount of coverage over the top pane 11 for the well-known benefits of pane module strength and integrity, and to include a flow passage for leak reduction.  
6.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element is arranged at the exterior side of the pane element so that it covers a part of the pane area, namely the outside perimeter region.
7.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching the border element contacts at least two of the following: (1) interior side of the pane element, (11) the exterior side of the pane element, and (iii) an outer side of the pane element, Fig. 6a.

8.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching an inner side of the border element extends at a non-perpendicular angle. Alpha, to the exterior side of the pane element because any point on the radiused top edge of the border element extends at such non-perpendicular angle. If Applicant should disagree with such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen to have such a structure (instead of a radius) to better shed water. 
10.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Wang further teaching a side seal of the vacuum insulated glass unit comprises rigid solder “solder glass edge seal”.
11.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching hinges for suspending the pane element in an openable manner either by the border element being connected to the hinges or by the pane element being connected to the hinges through an intermediate sash, abstract. 
12.	The claim recites an obvious method of making the Kristensen in view of Wang and Catalano pane module. 
13.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element extends along all outer sides of the pane element.
14.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 1, Kristensen further teaching the thermal insulating element includes separate thermal insulating members, arranged with one thermal insulating member at each side of the pane element because each of the four sealing strip segments can be considered separate in themselves. 
15.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 3, Kristensen further teaching the thermal insulating element includes separate thermal insulating members because each of the four sealing strip segments at the four portions of the top pane perimeter can be considered separate in themselves. 
16.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 4, Kristensen further teaching the thermal insulating members are arranged at a distance from each other when seen in parallel to the exterior side of the pane because there are at the outer perimeter. 
17.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 4, Kristensen further teaching the border element contacts at least two of the following: (1) interior side of the pane element, (1!) the exterior side of the pane element, and (111) an outer side of the pane element, Fig. 6b.
18.	Kristensen in view of Wang and Catalano teaches the pane module according to claim 5, Kristensen further teaching the border element contacts at least two of the following: (1) interior side of the pane element, (1i) the exterior side of the pane element, and (111) an outer side of the pane element, Fig. 6b. 
19.	Kristensen in view of Wang and Catalano teaches the method according to claim 12, Kristensen further teaching the thermal insulating element includes separate thermal insulating members because each of the four sealing strip segments at the four top pane perimeter positions can be considered separate in themselves. 
20.	Kristensen in view of Wang and Catalano teaches the method according to claim 12, Kristensen further teaching the thermal insulating element includes separate thermal insulating members, arranged with one thermal insulating member at each side of the pane element because each of the four sealing strip segments can be considered separate in themselves. 
21.	 Kristensen, Fig. 6a, teaches a pane module configured to be installed on a window frame and comprising:
a pane element and a border element,
the pane element includes at least two sheet elements 11 and 12, separated by one or more spacer members 13, wherein the one or more spacer members includes a first spacer member,
the pane element being a vacuum insulated glass unit with an evacuated cavity, col. 10., line 1-3,
the pane element having an exterior side intended to face an exterior of a building in a mounted state, an interior side intended to face an interior of a building in a mounted state, and outer sides extending between the exterior side and the interior side and delimiting a pane area, Fig. 6a,
wherein the border element surrounds the pane element, extending along at least some of its outer sides, and
wherein the border element is made by moulding and is attached to the pane element during the moulding process, col. 7, lines 8-10,
a thermal insulating element 44 is encased in the border element and extends along at least some of the outer sides of the pane element, and that the thermal insulating element is arranged to cover a part of the interior and/or exterior side of the pane element and cover at least an innermost portion of said first spacer member when seen perpendicular to the interior and/or exterior side of the pane element.
Kristensen does not teach the thermal insulating element is arranged to cover a at least an innermost portion of said first spacer member when seen perpendicular to the interior and/or exterior side of the pane element and does not comprise pillars between the sheet elements. Wang, Figs. 11-14, teaches a pane element comprising an array of pillars 5 between sheet elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Kristensen to comprise an array of pillars between the sheet elements for pane module strength upon application of the vacuum. Catalano, Fig. 3A and col. 3, lines 22-27, teaches a thermal insulating element is arranged to cover a at least an innermost portion of a spacer member when seen perpendicular to the interior and/or exterior side of the pane element (“A thermoplastic frame 21 of polyurethane or other material is molded about the edge of each glass plate 15a, 15b to completely cover the edge of each plate and to cover the periphery of the glass unit assembly including each separator strip 17”, Fig. 3A, col. 3, lines 22-27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Kristensen thermal insulating element to be arranged to cover a at least an innermost portion of the first spacer member when seen perpendicular to the interior and/or exterior side of the pane element so a “more complete thermal break is created”, col. 2, lines 25-28.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues “that Kristensen et al. expressly discloses that sealing strip 44 has a width considerably less than the width of spacer member 13 as the sealing strip 44 is configured to cover the outer corner of the external sheet 11 to achieve the desired sealing function. (See Kristensen et al., Figure 6a and col. 8, line 66 to col. 9, line 4)”. In response, Examiner remarks that the only relevant information provided in the cited paragraph (and apparently in the entire application) regarding any significance of the sealing strip 44 width relative to spacer member 13 is “sealing strip 44…is moulded into nose portion 4b” and that the purpose of sealing strip 44 is to protecting against “penetration of water”. First, Applicants sealing strip is also molded into Applicants nose portion as shown in Fig. 6, and second, the purpose of sealing strip 44 being to protecting against penetration of water is an argument for the benefit of sealing strip 44 having a width greater than the width of spacer member 13. In any case, Applicant has not proved an argument that there is any significant teaching away from Kristensen having a sealing strip 44 width greater than the width of spacer member 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633